Case 1:20-cv-01253-JPH-DLP Document 6 Filed 05/05/20 Page 1 of 1 PageID #: 20




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

ISAAC FELTON,                            )
                                         )
                    Plaintiff,           )
                                         )
                 v.                      )                     No. 1:20-cv-01253-JPH-DLP
                                         )
COMMISSIONER OF THE INDIANA              )
DEPARTMENT OF CORRECTION in his official )
capacity,                                )
                                         )
                    Defendant.           )

                                         Screening Order

        Plaintiff Isaac Felton is a prisoner in the custody of the Indiana Department of Correction.

Represented by counsel, Mr. Felton alleges claims under the First Amendment and the Religious

Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc-1. Dkt. 1 at ¶¶ 38 & 39. He seeks

declaratory and injunctive relief, as well as costs and attorneys’ fees.

        Pursuant to 28 U.S.C. § 1915A, the Court must review any complaint filed by a prisoner

seeking relief from a government or government official. The Court has conducted the required

review and finds no grounds for dismissal pursuant to § 1915A(b). All claims shall proceed as

pled.

SO ORDERED.
Date: 5/5/2020




Distribution:

Gavin Minor Rose
ACLU of Indiana
grose@aclu-in.org
